ORDER

PER CURIAM:
Gale Banks appeals the decision of the Labor and Industrial Relations Commission affirming the Division of Employment Security Appeals Tribunal’s decision to deny her unemployment benefits. In her sole point on appeal, Ms. Banks claims that the Commission erred in affirming the decision of the Appeals Tribunal because the records and findings establish that Ms. Banks only left her employment as a result of the employer illegally taking her pay, and there was not competent evidence to warrant a disqualification by voluntary quit. Because a result of the employer illegally taking her pay, and there was not competent evidence to warrant a disqualification by voluntary quit. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The judgment is affirmed. Rule 84.16(b).